UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 99.19% (Cost $49,885,848) New York 85.46% Albany Parking Auth, Rev Ref Bond Ser 2001A 5.625% 07-15-25 BBB+ $385 419,993 Rev Ref Bond Ser 2001A 5.625 07-15-25 BBB+ 365 378,560 Chautauqua Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond 6.750 07-01-40 BBB 1,000 1,041,810 Herkimer County Industrial Development Agency, Rev Ref Folts Adult Home Ser 2005A 5.500 03-20-40 Aaa 1,000 1,077,530 Metropolitan Transportation Auth, Rev Serv Contract Commuter Facil Ser 3 7.375 07-01-08 A1 195 199,148 Monroe Newpower Corp, Rev Ref Pwr Facil 5.100 01-01-16 BBB 1,000 1,009,070 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001A 6.250 11-01-21 A3 275 290,991 Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 5.875 11-01-11 A3 210 221,237 New York, City of, Gen Oblig Unltd Ser 2001B 5.250 12-01-17 AA 1,500 1,571,550 Gen Oblig Unltd Ser 2004J 5.000 05-15-23 AA 1,000 1,033,390 Gen Oblig Unltd Subser 1993B-2 (P) 3.540 08-15-18 AAA 200 200,000 New York City Industrial Development Agency, Rev Civic Facil Lycee Francais de NY Proj Ser 2002A 5.375 06-01-23 A 1,000 985,020 Rev Civic Facil Polytechnic Univ Proj 6.125 11-01-30 AAA 1,000 1,089,700 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB+ 1,000 1,038,350 Rev Ref Brooklyn Navy Yard Cogen Partners 5.650 10-01-28 BBB- 1,000 968,410 Rev Ref Polytechnic University Proj 5.250 11-01-27 A 1,000 947,910 Rev Spec Airport Facil Airis JFK I LLC Proj Ser 2001A 5.500 07-01-28 BBB- 1,000 955,490 Rev Terminal One Group Assn Proj 5.500 01-01-21 BBB+ 1,000 1,052,570 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 740 797,387 Rev Ref Wtr & Swr Sys 5.500 06-15-33 AAA 1,500 1,598,145 Rev Ref Wtr & Swr Sys Cap Apprec Ser 2001D Zero 06-15-20 AA+ 2,000 1,170,140 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 460 492,752 Rev Wtr & Swr Sys Ser 2000C (P) 3.540 06-15-33 AA+ 200 200,000 Page 1 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) New York City Transitional Finance Auth, Rev Future Tax Sec Ser 2000B 6.000 11-15-29 AAA 1,000 1,075,420 Rev Ref Future Tax Sec Ser 2002A (Zero to 11-1-11 then 14.000%) (O) Zero 11-01-29 AAA 1,000 870,080 New York Liberty Development Corp, Rev Goldman Sachs Headquarters 5.250 10-01-35 AA- 1,000 1,060,680 Rev National Sports Museum Proj Ser 2006A (G) 6.125 02-15-19 BB- 1,000 1,004,430 New York Local Government Assistance Corp, Rev Ref Ser 1993C 5.500 04-01-17 AAA 1,225 1,363,682 New York State Dormitory Auth, Rev Cap Apprec FHA Insd Mtg Ser 2000B (G) Zero 08-15-40 AA 3,000 401,520 Rev Lease State Univ Dorm Facil Ser 2000A 6.000 07-01-30 AA- 1,000 1,078,660 Rev Miriam Osborn Mem Home Ser 2000B 6.875 07-01-25 A 750 798,570 Rev North Shore L I Jewish Grp 5.375 05-01-23 Aaa 1,000 1,101,290 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA- 2,000 2,238,420 Rev Ref State Univ Edl Facil Ser 1993A 5.250 05-15-15 AAA 1,000 1,092,580 Rev Ref Univ of Rochester Defd Income Ser 2000A (Zero to 7-1-10 then 6.05%) (O) Zero 07-01-25 AAA 1,000 922,850 Rev State Univ Edl Facil Ser 2000B 5.375 05-15-23 AA- 1,000 1,060,750 Rev Unref City Univ 4th Ser 2001A 5.250 07-01-31 AA- 130 138,913 New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 9.893 06-15-11 AAA 500 635,450 Rev Unref Bal Poll Control Ser 1991E 6.875 06-15-10 AAA 20 20,180 New York State Power Auth, Rev Ref Gen Purpose Ser 1990W 6.500 01-01-08 AAA 25 25,066 Oneida County Industrial Development Agency, Rev Civic Facilities Hamilton College Proj Ser 2007A Zero 07-01-29 AAA 5,330 1,865,127 Onondaga County Industrial Development Agency, Rev Sr Air Cargo 6.125 01-01-32 Baa3 1,000 1,018,700 Orange County Industrial Development Agency, Rev Civic Facil Arden Hill Care Ctr Newburgh Ser 2001C (G) 7.000 08-01-31 BB- 500 517,855 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB- 1,500 1,505,595 Suffolk County Industrial Development Agency, Rev Civic Facil Huntington Hosp Proj Ser 2002B 6.000 11-01-22 BBB 1,000 1,043,090 Triborough Bridge & Tunnel Auth, Rev Ref Gen Purpose Ser 1992Y 6.125 01-01-21 AAA 1,500 1,820,115 TSASC, Inc., Rev Tobacco Settlement Asset Backed Bond Ser 1 5.500 07-15-24 AAA 775 834,705 Page 2 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Upper Mohawk Valley Regional Water Finance Auth, Rev Wtr Sys Cap Apprec Zero 04-01-22 Aaa 2,230 1,181,565 Westchester County Healthcare Corp, Rev Ref Sr Lien Ser 2000A 6.000 11-01-30 BBB- 1,150 1,168,343 Yonkers Industrial Development Agency, Rev Cmty Dev Pptys Yonkers Inc Ser 2001A 6.625 02-01-26 Baa3 1,000 1,102,080 Puerto Rico 9.78% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (M)(P) 7.970 07-01-11 AAA 2,000 2,329,920 Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 6.130 07-01-18 Aaa 500 575,480 Puerto Rico Public Building Auth, Rev Govt Facil Ser 1995A (Gtd) 6.250 07-01-12 AAA 1,110 1,235,275 Puerto Rico Public Finance Corp, Rev Preref Commonwealth Approp Ser 2002E 5.500 08-01-29 BBB- 1,005 1,087,973 Virgin Islands 3.95% Virgin Islands Public Finance Auth, Rev Ref Gross Receipts Tax Ln Note Ser 1999A 6.500 10-01-24 BBB+ 535 586,906 Rev Sub Lien Fund Ln Notes Ser 1998E (G) 5.875 10-01-18 BBB- 1,500 1,522,185 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.02% (Cost $12,000) Joint Repurchase Agreement 0.02% Joint Repurchase Agreement transaction with UBS AG dated 11-30-07 at 3.050% to be repurchased at $12,003 on 12-3-07, collateralized by $9,186 U.S. Treasury Inflation Indexed Note, 3.875%, due 1-15-09 (valued at $12,240, including interest) 3.050% $12 12,000 Total investments (Cost $49,897,848) 99.21% Other assets and liabilities, net 0.79% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock New York Tax-Free Income Fund Notes to Schedule of Investments November 30, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) Inverse floater bond purchased on secondary market. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. The cost of investments owned on November 30, 2007, including short-term investments, was $49,897,848. Gross unrealized appreciation and depreciation of investments aggregated $3,422,833 and $286,073, respectively, resulting in net unrealized appreciation of $3,136,760. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of Class A, Class B and Class C of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. Debt securities are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 2 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 99.62% (Cost $99,774,640) Massachusetts 91.40% Boston City Industrial Development Financing Auth, Rev Ref Swr Facil Harbor Electric Energy Co Proj 7.375% 05-15-15 BBB $185 186,497 Boston Water & Sewer Commission, Rev Ref Sr Ser 1992A 5.750 11-01-13 AA 500 536,865 Freetown Lakeville Regional School District, Gen Oblig Unltd 5.000 07-01-23 AAA 1,000 1,052,410 Holyoke Gas & Electric Department, Rev Ser 2001A 5.000 12-01-31 Aaa 3,410 3,511,482 Massachusetts Bay Transportation Auth, Rev Assessment Ser A 5.250 07-01-31 AAA 1,000 1,123,930 Rev Preref Spec Assessment Ser 2000A 5.250 07-01-30 AAA 780 818,173 Rev Preref Spec Assessment Ser 2000A 5.250 07-01-30 AAA 150 157,341 Rev Ref Cap Apprec Ser 2007A-2 Zero 07-01-26 AAA 2,500 1,020,375 Rev Ref Ser 1994A 7.000 03-01-14 AA 1,000 1,161,010 Rev Ref Spec Assessment Ser 2006A 5.250 07-01-35 AAA 1,310 1,462,078 Rev Ref Spec Assessment Ser 2007A 5.250 07-01-30 AAA 70 72,248 Rev Spec Assessment Ser 2004A 5.000 07-01-34 AAA 1,000 1,091,210 Massachusetts College Building Auth, Rev Ref Cap Apprec Ser 2003B Zero 05-01-19 AAA 1,000 606,990 Massachusetts, Commonwealth of, Gen Oblig Ltd Ref 5.500 11-01-17 AAA 1,000 1,144,000 Gen Oblig Ltd Ref Ser 2001C 5.375 12-01-19 AA 1,000 1,075,270 Gen Oblig Ltd Ref Ser 2002C 5.500 11-01-15 AA 1,000 1,128,630 Gen Oblig Ltd Ser 2005C 5.000 09-01-24 AAA 1,000 1,100,310 Gen Oblig Unltd Ref Ser 2004C 5.500 12-01-24 AAA 2,000 2,311,040 Massachusetts Development Finance Agency, Rev Belmont Hill School 5.000 09-01-31 A 1,000 1,068,700 Rev Boston Univ Ser 2002R-2 (P) 3.630 10-01-42 AAA 1,245 1,245,000 Rev Boston Univ Ser 2002R-4 (P) 3.630 10-01-42 AAA 1,400 1,400,000 Rev Curry College Ser 2005A 4.500 03-01-25 A 1,000 892,490 Rev Curry College Ser 2006A 5.250 03-01-26 A 1,000 987,210 Rev Linden Ponds Inc Facility Ser 2007A (G) 5.750 11-15-35 BB+ 1,500 1,437,675 Rev Plantation Apts Hsg Prog Ser 2004A 5.000 12-15-24 AAA 2,320 2,319,954 Rev Ref Combined Jewish Philanthropies Ser 2002A 5.250 02-01-22 Aa3 1,875 1,988,756 Page 1 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Rev Ref First Mortgage Orchard Cove 5.250 10-01-26 BBB- 1,000 928,740 Rev Ref Mass College of Pharmacy Allied Ser 2007E 5.000 07-01-37 AAA 1,000 1,039,340 Rev Ref Resource Recovery Southeastern Ser 2001A 5.625 01-01-16 AAA 500 542,060 Rev Ref Resource Recovery Ogden Haverhill Proj Ser 1998A 5.600 12-01-19 BBB 500 507,405 Rev Ref Resource Recovery Ogden Haverhill Proj Ser 1998B 5.500 12-01-19 BBB 1,500 1,515,300 Rev Volunteers of America Concord Ser 2000A 6.900 10-20-41 AAA 1,000 1,174,520 Rev YMCA Greater Boston Iss (G) 5.450 11-01-28 AA 3,000 3,110,580 Rev YMCA Greater Boston Iss (G) 5.350 11-01-19 AA 1,000 1,035,960 Massachusetts Health & Educational Facilities Auth, Rev Civic Investments Inc Ser 2002B (G) 9.200 12-15-31 AA 2,000 2,528,340 Rev Harvard Univ Iss Ser 2000W 6.000 07-01-35 Aaa 1,000 1,076,590 Rev Jordan Hosp Ser 2003E 6.750 10-01-33 BB+ 1,500 1,581,675 Rev Preref Partners Health Care Ser 2001C 5.750 07-01-32 AA 970 1,058,697 Rev Ref Boston College Iss Ser 1998L 5.000 06-01-26 AA- 1,000 1,012,990 Rev Ref Boston College Iss Ser 1998L 4.750 06-01-31 AA- 1,000 1,001,430 Rev Ref Emerson Hosp Ser 2005E 5.000 08-15-35 AA 1,000 937,320 Rev Ref Harvard Pilgrim Health Ser 1998A 5.000 07-01-18 AAA 1,000 1,015,060 Rev Ref Lahey Clinic Med Ctr Ser 2005C 5.000 08-15-23 AAA 1,000 1,035,490 Rev Ref Partners Health Care Ser 2001C 5.750 07-01-32 AA 30 31,832 Rev Ref South Shore Hosp Ser 1999F 5.750 07-01-29 A 1,000 1,021,260 Rev Ref Williams College Ser 2003H 5.000 07-01-33 AA+ 1,500 1,541,625 Rev Simmons College Ser 2000D 6.150 10-01-29 AAA 1,000 1,086,750 Rev Sterling & Francine Clark Ser 2006A 5.000 07-01-36 AA 1,000 1,038,130 Rev Univ of Mass Worcester Campus Ser 2001B 5.250 10-01-31 AAA 1,500 1,605,075 Rev Wheelock College Ser 2000B 5.625 10-01-30 Aaa 1,000 1,044,600 Massachusetts Housing Finance Agency, Rev Rental Mtg Ser 2001A 5.800 07-01-30 AAA 975 1,002,329 Rev Ser 2003B 4.700 12-01-16 AA- 1,305 1,351,797 Massachusetts Industrial Finance Agency, Rev Assisted Living Facil TNG Marina Bay LLC Proj 7.500 12-01-27 AAA 900 927,090 Rev Dominion Energy Brayton Point 5.000 02-01-36 BBB 1,000 950,680 Rev Wtr Treatment American Hingham Proj (G) 6.900 12-01-29 BBB- 1,210 1,212,698 Page 2 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Rev Wtr Treatment American Hingham Proj (G) 6.750 12-01-20 BBB- 2,780 2,785,866 Massachusetts Municipal Wholesale Electric Co, Rev Pwr Supply Sys (P) 7.040 07-01-18 AAA 1,000 1,002,920 Massachusetts Port Auth, Rev Ref Bosfuel Proj 5.000 07-01-32 AAA 1,770 1,781,983 Rev Ser 1999C 5.750 07-01-29 AAA 1,250 1,323,925 Rev Spec Facil US Air Proj Ser 1996A 5.750 09-01-16 AAA 1,000 1,011,520 Massachusetts Special Obligation Dedicated Tax, Rev Ref Spec Oblig 5.500 01-01-27 AAA 1,000 1,152,290 Rev Spec Oblig 5.250 01-01-26 AAA 1,000 1,095,720 Massachusetts Turnpike Auth, Rev Ref Metro Hwy Sys Sr Ser 1997A 5.125 01-01-23 AAA 4,300 4,354,438 Rev Ref Metro Hwy Sys Sr Ser 1997A 5.000 01-01-37 AAA 300 301,815 Rev Ref Metro Hwy Sys Sr Ser 1997C Zero 01-01-20 AAA 1,000 584,000 Massachusetts Water Pollution Abatement Trust, Preref Pool PG Ser 9 5.250 08-01-18 AAA 2,440 2,723,185 Rev Pollution Control Ser 13 5.000 08-01-28 AAA 1,000 1,054,030 Rev Preref Pool Prog Ser 7 5.125 02-01-31 AAA 645 684,880 Rev Unref Bal Pool Prog Ser 7 5.125 02-01-31 AAA 1,775 1,823,635 Unref Bal Pool PG Ser 2003-9 5.250 08-01-18 AAA 60 66,428 Narragansett Regional School District, Gen Oblig Unltd 5.375 06-01-18 Aaa 1,000 1,052,740 Pittsfield, City of, Gen Oblig Ltd 5.000 04-15-19 AAA 1,000 1,055,150 Plymouth, County of, Rev Ref Cert of Part Correctional Facil Proj 5.000 04-01-22 AAA 1,000 1,031,200 Rail Connections, Inc., Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07-01-18 Aaa 1,750 950,583 Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07-01-19 Aaa 2,415 1,228,100 Route 3 North Transit Improvement Associates, Rev Lease 5.375 06-15-29 AAA 3,100 3,258,627 University of Massachusetts, Rev Bldg Auth Facil Gtd Ser 2000A 5.125 11-01-25 AAA 1,000 1,051,510 Puerto Rico 8.22% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (M)(P) 7.970 07-01-11 AAA 2,000 2,329,920 Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 6.130 07-01-18 Aaa 1,500 1,726,440 Rev Inverse Floater (M)(P) 7.720 07-01-11 AAA 1,000 1,181,160 Puerto Rico Highway & Transportation Auth, Rev Preref Hwy Ser 1996Y 6.250 07-01-14 A- 955 1,113,750 Rev Ref Hwy Ser 2003AA 5.500 07-01-19 AAA 2,000 2,250,220 Rev Unref Bal Hwy Ser 1996Y 6.250 07-01-14 A- 45 50,478 Page 3 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.04% (Cost $46,000) Joint Repurchase Agreement 0.04% Joint Repurchase Agreement with UBS AG dated 11-30-07 at 3.050% to be repurchased at $46,012 on 12-3-07, collateralized by $35,212 U.S. Treasury Inflation Indexed Note, 3.875%, due 1-15-09 (valued at $46,920, including interest) 3.050% $46 46,000 Total investments (Cost $99,820,640) 99.66% Other assets and liabilities, net 0.34% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 4 John Hancock Massachusetts Tax-Free Income Fund Notes to Schedule of Investments November 30, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) Inverse floater bond purchased on secondary market. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. The cost of investments owned on November 30, 2007 including short-term investments, was $99,820,640. Gross unrealized appreciation and depreciation of investments aggregated $5,571,447 and $504,567, respectively, resulting in net unrealized appreciation of $5,066,880. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of Class A, Class B and Class C of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. Debt securities are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Exempt Series Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 18, 2008
